DETAILED ACTION
Response to Arguments
Applicant’s arguments, see entire response, filed 22 December 2021, with respect to instant amendments to the pending claimed invention(s), have been fully considered and are persuasive.  All rejections have been withdrawn. 

Allowable Subject Matter
Claims 1-16, 18-20 and 23 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reasons for allowance of instant independent claims 1 is the combination of elements and method steps in a method to analyze a rock sample, reciting the specific steps and associate conditions regarding first and second fluids and feeding the fluids into the cell containing the rock sample.  As to instant independent claim 13, the specific limitations regarding a collection area being located in a top part of a cell, having feed lines, and associated fluids, and a gas line for bringing gas into contact with the collection area and fluid therein, with pressure adjustment equipment, in an apparatus for analyzing a rock sample.  As to instant independent clam 23, the recited elements of scrapers for scraping a rock sample within a cell, in combination with the other recited elements, were not reasonably found in the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861